EXHIBIT 10.2

 

SEVERANCE AGREEMENT

 

This Severance Agreement (“Agreement”) is made as of the                    day
of June, 2010, between Ezenia! Inc., a Delaware corporation (the “Company”), and
                                           (the “Executive”).

 

WHEREAS, the Company desires to provide the Executive with severance protection
in the event of his involuntary termination.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

Termination.  The Executive’s employment by the Company is at-will and may be
terminated without any breach of this Agreement under the following
circumstances:

 

Death.  The Executive’s employment hereunder shall terminate upon his death.

 

Disability.  The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 1(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

Termination by Company for Cause.   The Company may terminate the Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean:  (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Executive that would reasonably be expected to result in
material injury or reputational harm to the Company or any of its subsidiaries
and affiliates if he were retained in his position; (iii) continued
non-performance by the Executive of his duties to the Company (other than by
reason of the Executive’s physical or mental illness, incapacity or disability)
which has continued for more than 30 days following written notice of such
non-performance from the Chief Executive Officer; (iv) a material violation by
the Executive of the Company’s written employment policies; or (v) failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

 

Termination Without Cause.  The Company may terminate the Executive’s employment
hereunder at any time without Cause.  Any termination by the Company of the
Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 1(c) and does not result from the death or
disability of the Executive under Section 1(a) or (b) shall be deemed a
termination without Cause.

 

Termination by the Executive.  The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason. 
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events:  (i) a material diminution in the
Executive’s

 

1

--------------------------------------------------------------------------------


 

responsibilities, authority or duties; (ii) a material diminution in the
Executive’s Base Salary except for across-the-board salary reductions based on
the Company’s financial performance similarly affecting all or substantially all
senior management employees of the Company; (iii) a material change in the
geographic location at which the Executive provides services to the Company,
which change is initiated by the Company and not agreed to by the Executive; or
(iv) the material breach of this Agreement by the Company.  “Good Reason
Process” shall mean that (i) the Executive reasonably determines in good faith
that a “Good Reason” condition has occurred; (ii) the Executive notifies the
Company in writing of the first occurrence of the Good Reason condition within
60 days of the first occurrence of such condition; (iii) the Executive
cooperates in good faith with the Company’s efforts, for a period not less than
30 days following such notice (the “Cure Period”), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist;
and (v) the Executive terminates his employment within 60 days after the end of
the Cure Period.  If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.

 

Compensation Upon Termination.

 

Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) any earned but unpaid base salary,
incentive compensation earned but not yet paid, unpaid expense reimbursements,
accrued but unused vacation and any vested benefits the Executive may have under
any employee benefit plan of the Company (the “Accrued Benefit”) on or before
the time required by law but in no event more than 30 days after the Executive’s
date of termination.

 

Termination by the Company Without Cause or by the Executive with Good Reason. 
If the Executive’s employment is terminated by the Company without Cause as
provided in Section 1(d), or the Executive terminates his employment for Good
Reason as provided in Section 1(e), then the Company shall, through the date of
termination, pay the Executive his Accrued Benefit.  In addition, subject to the
Executive signing a general release of claims in favor of the Company and
related persons and entities in a form and manner satisfactory to the Company
(the “Release”) within the 21-day period following the date of termination and
the expiration of the seven-day revocation period for the Release, the Company
shall pay the Executive an amount equal to 50 percent of the Executive’s then
annual base salary (the “Severance Amount”).  The Severance Amount shall be paid
out in substantially equal installments in accordance with the Company’s payroll
practice over six months, beginning on the first payroll date that occurs 30
days after the date of termination; provided that if the Executive commences any
employment or self-employment prior to the completion of such six-month period,
payment of the Severance Amount as provided herein shall cease effective as of
the date of commencement of such employment or self-employment; and provided
further that payment of the Severance Amount shall cease immediately upon the
death of the Executive.  Solely for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), each installment payment is
considered a separate payment.  Subject to the Executive’s copayment of premium
amounts at the active employees’ rate, the Executive may continue to participate
in the Company’s group health, dental and vision program for six months;
provided, however, that the continuation of health benefits under this
Section shall reduce and count against the Executive’s rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”);
and provided further that if the Executive commences any employment or
self-employment prior to the completion of such six-month period, the
continuation of health benefits as provided herein shall cease effective as of
the date of commencement of such employment or self-employment.  The Executive
shall give prompt notice to the Company of the date of commencement of any
employment or self-employment, and shall respond promptly to any reasonable
inquiries from the Company concerning any employment or self-employment, in
which the Executive engages while benefits are payable by the Company hereunder.

 

Section 409A.

 

Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.  If any such delayed cash payment is

 

2

--------------------------------------------------------------------------------


 

otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code.  To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code.  The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

 

Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

Governing Law.  This contract shall be construed under and be governed in all
respects by the laws of the State of New Hampshire, without giving effect to the
conflict of laws principles of such State.  With respect to any disputes
concerning federal law, such disputes shall be determined in accordance with the
law as it would be interpreted and applied by the United States Court of Appeals
for the First Circuit.

 

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

 

Successor to Company.  The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

 

Gender Neutral.  Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

EZENIA! INC.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

[EXECUTIVE]

 

 

 

 

 

 

[Name]

 

4

--------------------------------------------------------------------------------